TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 7, 2016



                                     NO. 03-14-00320-CR


                                   Alfredo Ayala, Appellant

                                                  v.

                                  The State of Texas, Appellee




           APPEAL FROM 207TH DISTRICT COURT OF COMAL COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
          REVERSED AND REMANDED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error

in the district court’s judgment. Therefore, the Court reverses the district court’s judgment of

conviction and remands the case for a new trial. Appellee shall pay all costs relating to this

appeal, both in this Court and the court below.